CaSe: 5218-Cr-00341-JRA DOC #Z 16-1 Filed: 11/29/18 l Of 3. Page|D #Z 96

November 26, 2018
Dear ]udge John Adains,

1 I am writing to you on behalf of A]len Bernhardt who Will be appearing in your

your court _On December 6, 2918 for his sentencing I arn his Aunt Karen and have been
involved in his life since his birth. Ailen was diagnosed as a preschooler with

ADD issues for which he Was on medication until the age of 18. When he reached
legal age, he no longer wanted to take any medicine that made him feel “different.”

Allen did graduate from Timken High Sc_hool and has Work_ed' in several jobs and

` attended Stark State Commun_ity Co]lege for some beginning classes for his AA degree.
He has no previous criminal record. 50 I am asking that you please consider that he
admitted that he was Wrong When I visited him on Thanksgiving. He knows he Will
serve time for his crime. In making your decision, I am asking that you please consider
a sentence that would help him make the necessary changes to be the person he has
the potential to be.

Sincerely Yours, § ; 2 HL w

' _Sister KarenM Bernhardt _I-IM

 

CaSe: 5218-Cr-00341-JRA DOC #Z 16-1 Filed: 11/29/18 2 Of 3. Page|D #Z 97

Untitled
To whom it may concern:

lVIy brother is an idiot. He did a very stupid thing, but he is not a pervert. l am angry that he took a
picture of my child from Facebook and shared it. Thank Go_d nothing happenedl le husband and l
agree we do not want any more contact with him, but | don't think he deserves more than the minimum
of What the law requires for his behaviorl and l arn fine with that.

Sincere|y,

li/‘¥WAFZQ iz£m¢&;/)/

Page 1

 

CaSe: 5218-Cr-00341-JRA DOC #Z 16-1 Filed: 11/29/18 3 Of 3. Page|D #Z 98

Untlt|ed
11124/18

Dear Sir:

l have been asked to write a letter regarding our son, Allen Bernhardt. l would like to provide some life
history in this regard. '

_Allen grew up with severe ADHD. He was on Ritalin in grade schooll and Concerta in high school, but
for the "l2_ years since graduation has _not had any medication He is still very distractable. He had an
_|_EP i_n both middle school and high school, the latter of little help as far as that goes.

Allen is now 30 years old, and his favorite things are video games, comic books, and movies. l-le has
had maybe 5-6 jobs since high school. He has had 2 g_i_tlfriends, one who had an a_u`tistic sonl and there
were no problems between him and the boy. His main problem remains that of being socially inept and
expressing discomfort such as confusion and embarrassment with anger, leading to the loss of jobs and
relationshipsl He has had friends who have been able to help him a little with this, if they are present

Although his intent appeared to be, as he says, to "tro|l the sick i*cks," he is neither a pedophlle nor a
child molester, and has passed the polygraph given by the FBl confirming this, _One of his ‘contacts'
sent him a file of pictures of child pornographyl which he had little to no interest in, but did not delete
from his phone. A_llen involved his sister by using a picture of his niece which he took from Facebookl
and his sister was quite angry that he would share this with such peop|e.

Allen behaved in a very stupid manner, playing games with bad peop|e, and he broke the |aw; but we
hope that the minimum punishment will be enough for his behavior.

Sincerely,

l have read the above and agree with what my wife has written.

Page 1

 

